



COURT OF APPEAL FOR ONTARIO

CITATION: Boucher (Re), 2015 ONCA 135

DATE: 20150302

DOCKET: C59101

Watt, Pepall and Huscroft JJ.A.

BETWEEN

In the Matter of Trevor Boucher

An Appeal Under Part XX.1 of the
Code

Breese Davies and Owen Goddard, for the appellant

Maura Jetté, for the Ministry of the Attorney General

Michele Warner, for the Centre for Addiction and Mental
    Health (CAMH)

Heard:  January 30, 2015

On appeal from the disposition of the Ontario Review
    Board, dated June 19, 2014, with reasons released July 8, 2014.

ENDORSEMENT

[1]

Trevor Boucher appeals from the disposition of the Ontario Review Board
    dated June 19, 2014, with reasons released July 8, 2014. The Board ordered that
    the appellant be detained at the General Forensic Unit of CAMH with a condition
    that he be allowed to live in the community in accommodation approved by CAMH.

[2]

On February 3, 2010, the appellant was found not criminally responsible on
    a count of threatening death or bodily harm (involving his mother) and three
    counts of assault. He has been subject to dispositions of the Board since that
    time.  The disposition under appeal was made following a hearing pursuant to an
    annual review required by s. 672.81(1) of the
Criminal Code
.

[3]

The appellant submits that the Board failed to apply the proper test
    when it ordered that he continue to be detained at CAMH. He focused on the
    Boards statement that returning to live with his mother was not the safest
    first step for the appellant. He submits that the Board recognized that he was
    ready for discharge and it should have ordered a conditional discharge.

[4]

The Board found that the appellant continued to represent a significant
    threat to the safety of the public. The Board heard and considered evidence
    relating to a conditional discharge including the recommendation of the appellants
    treatment team that he needed close structure and supervision and that he was
    not ready for a conditional discharge; the hospital had to be able to approve
    his accommodation. The treatment team considered having the appellant live with
    his mother but rejected this alternative as lacking viability.

[5]

The Board considered that the appellant required ongoing supervision but
    accepted that he was ready to live in the community. However, there was a
    waiting list for housing programs. Although Mr. Bouchers mother testified that
    she was willing to have him live with her in her one-bedroom apartment and that
    she would supervise him, the Board noted that she was both the victim of the
    offences and had also minimized their severity.

[6]

The Board concluded that a detention order was necessary to approve
    housing for the appellant. We see no error in this regard.  Giving the Board
    the power to require CAMH`s approval of accommodation is only possible under a
    detention order: see
Re Runnals
, 2012 ONCA 295 and
Re Runnals
2014 ONCA 264.

[7]

The appellant argued that the Board erred by failing to consider the
    appropriateness of a conditional discharge and by imposing a detention order.

[8]

We disagree. The impugned passage must be read in context. The Board
    stated as follows:

The Board finds that Mr. Boucher continues to
    represent a significant threat to the safety of the public. His risk flows from
    polysubstance abuse, which

had been in
    control in a secure and monitored environment. He has a past history of assault
    and threatening when unwell, but has not yet made the transition to living in
    the community without a return to substances. While in hospital, he has used
    alcohol in breach of his disposition on one occasion, without a clear trigger.
    This is some indication of the nature of his dependence and speaks to the need
    for ongoing supervision to prevent relapse that could lead to risk to others.

Mr. Boucher has made a positive transition over the past year
    from the secure forensic unit to the general forensic unit. He has worked
    cooperatively with his treatment team and is ready now for discharge to the
    community. The delay is in availability of housing that the hospital is
    prepared to approve. Although a conditional discharge would permit
Mr.
Boucher to return to the community faster,
    his liberty is not the only feature we must consider. We must also consider
    safety and Mr. Boucher's reintegration and other needs. We agree that at this
    initial step back into the community, the hospital ought to be able to approve
Mr.
Boucher's living arrangements. Although
    eventually returning to live with his mother might be appropriate, it is not
    felt that this is the safest first step. We agree. Accordingly, we find that a
    detention order is necessary in order to approve housing.

[9]

It is apparent that the Board considered the relevant criteria including
    the appellants liberty interest and made the least onerous and restrictive
    disposition.  It left the appellants current privileges and supervisory terms in
    place and added a term allowing the appellant overnight passes into the
    community for up to seven days at a time, in order to facilitate greater
    community access.

[10]

In
    our view, the Boards decision reveals no legal errors and is reasonable given
    the evidence that was before the Board. There is no basis for this court to
    interfere.

[11]

Counsel
    informed the Court that, subsequent to the Boards decision, CAMH approved
    apartment accommodation and will be transitioning the appellant over the next
    several weeks. This is a positive development but does not affect the disposition
    under appeal.

[12]

The
    appeal is dismissed.

David
    Watt J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


